Citation Nr: 0335518	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder, as a result of service-connected status post 
laminectomy and spinal fusion in the lumbar area.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from June 1948 to May 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The Board notes that the veteran had perfected an appeal for 
the issue of entitlement to an increased rating for status 
post laminectomy and spinal fusion in the lumbar area.  
However, in a November 2001 statement, he expressed that he 
did not wish to continue his appeal for that issue.  As such, 
that issue is not on appeal before the Board at this time.  


FINDING OF FACT

The veteran is not shown to have a bilateral leg disorder 
that is etiologically related to his service-connected low 
back disability. 


CONCLUSION OF LAW

A bilateral leg disorder is not proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's service connection claim was 
filed in November 2001 and remains pending.  The VCAA is 
accordingly applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a September 2002 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in an October 2002 statement of the 
case, the RO notified the veteran of regulations pertinent to 
secondary service connection claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a July 2002 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board concludes that the VCAA notification letter sent to 
the veteran in July 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that 
38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to 
the extent they provide a claimant "not less than 30 days" 
to respond to a VCAA notification letter because the 
regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  

In this case, the July 2002 letter requested a response 
within 60 days.  In July 2002, the veteran responded to the 
VCAA letter by stating that he did not have any treatment for 
his bilateral leg pain.  He requested that his claim be 
processed and that he then be notified of the decision.  
Moreover, in November 2001, the veteran maintained that all 
of his treatment had been at the VA Medical Center in 
Detroit, Michigan.  Records from that facility have been 
received and are included in the claims folder.  Finally, 
evidence was submitted in support of the veteran's claim 
after the 60 days had expired and he was thus apparently not 
mislead by the time period provided in the July 2002 letter.  
In particular, Social Security Administration records were 
received in October 2002 and the veteran's representative 
submitted statements in support of his claim in November 2002 
and April 2003.  Those records are also included in the 
claims file.  In addition, more than one year has now passed 
since that notification was provided. 

Under the foregoing circumstances, the Board considers the 
duty to notify has been met.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records have been received, 
as have private medical reports.  In addition, the veteran 
was provided with VA examinations in December 2000, July 
2001, and May 2002.  

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; private medical 
reports; and VA outpatient treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2003).  In order to 
establish service connection for a claimed secondary 
disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); see also Reiber v. Brown, 7 
Vet. App. 513, 516-7 (1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that, for 
reasons and bases to be explained below, a preponderance of 
the evidence is against the veteran's claim and service 
connection therefore cannot be granted.  

As stated previously, in order to establish service 
connection for a claimed secondary disorder, medical evidence 
of a current disability, a service-connected disability, and 
a medical nexus opinion between the two must be present.  See 
Wallin supra.  

With respect to evidence of a service-connected disability, 
the veteran was granted service connection for a low back 
disorder in an October 2000 Board decision.  In a January 
2001 rating decision, the veteran's disorder was 
characterized as status post laminectomy and spinal fusion in 
the lumbar area and a 20 percent disability evaluation was 
assigned at that time.  

With respect to evidence of a current bilateral leg 
disability, the veteran has complained of bilateral leg pain 
and weakness on several occasions.  In a May 1983 report from 
A.R., M.D., it was noted that the veteran reported his lower 
extremities giving out for no reason.  Dr. R. opined that the 
veteran was experiencing cervical spine spondylosis with 
myelopathy with possible lumbar radiculopathy.  He also noted 
that the veteran's symptoms could be related to degenerative 
arthritis or gout disease.  In May 1985, the veteran 
underwent a lumbar laminectomy at Harper-Grace Hospital.  
Prior to the procedure, he described low back pain with pain 
radiating down into both legs, particularly the left lower 
extremity and down the posterolateral aspect of the leg to 
the lateral ankle.  At that time, he denied numbness or 
weakness in his legs.  Following the decompressive 
laminectomy, the veteran described significant relief of his 
lower extremity pain.  March 1987 treatment records from 
Grace-Harper Hospital reflect that the veteran complained of 
bilateral leg pain and low back pain with radiation to the 
legs.  He reported having weakness and numbness in his lower 
extremities.  An examination of the extremities revealed good 
pulses, no edema, and no sign of phlebitis.  The joints were 
difficult to examine because of tenderness.  The veteran was 
diagnosed with osteoarthritis with cervical spondylosis and 
lumbar radiculopathy.  The veteran was not diagnosed with a 
bilateral leg disorder during his private medical treatment.  

While the evidence reflects that the veteran has reported 
bilateral leg pain and weakness on several occasions, there 
is no evidence that he suffers from a bilateral leg disorder 
or leg pathology.  VA examiners in December 2000, July 2001, 
and May 2002, determined that no neurological deficiencies of 
the veteran's legs were found.  In December 2000, the veteran 
asserted that he had difficulty walking and that his legs 
felt weak at times.  Upon examination, both lower limbs were 
negative for any neurological deficiency, reflexes were 
brisk.  

In July 2001, the veteran stated that his legs trembled and 
tended to "give out."  Upon examination, he was able to 
stand on his legs with support, though a frequent shaking 
motion was observed.  He asserted that the trembling of his 
legs began after his first back operation.  The examiner 
stated that both of the veteran's lower limbs were negative 
for neurological deficiency.  Muscle tone was good and there 
was no atrophy.  Extensor hallucis longs (EHL) strength was 
good bilaterally.  All reflexes were brisk.  

Finally, at his May 2002 VA examination, the veteran 
complained of pain and periodic shaking of his legs after 
weight-bearing.  Upon examination, the veteran was able to 
stand with support but started trembling in both legs within 
a few seconds.  Both lower limbs were negative for any 
neurological deficiencies.  Muscle tone was good without any 
atrophy.  Sensation was normal and EHL was strong.  Reflexes 
were equal on both sides and ankle pulses were palpable.  In 
addition, an electromyography (EMG) study was obtained and 
noted that there was normal motor and sensory conduction 
studies of the left lower extremity.  Normal EMG of bilateral 
lower extremities and lumbar paraspinal muscles was also 
observed.  Moreover, there was no electrodiagnostic evidence 
of L5 radiculopathy.  Ultimately, the examiner opined that 
there were no neurological deficiencies in the veteran's 
lower limbs and that the EMG studies were "normal."  There 
was also no objective evidence of pain in his legs.  

Based on the foregoing, the Board finds that the evidence 
indicates that the veteran has complained of having bilateral 
leg pain; however, he has not been diagnosed or otherwise 
shown to have an actual bilateral leg disorder.  Instead, his 
leg complaints have been characterized mainly by pain and 
weakness.  It is well-established that a symptom such as 
pain, absent a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  While the veteran was diagnosed with 
varying back disorders on several occasions, he has not been 
diagnosed with any current bilateral leg pathology.  
Moreover, three VA examiners commented that the veteran's 
legs did not exhibit any neurological deficiencies.  

Absent evidence of a diagnosed bilateral leg disorder that is 
etiologically related to his service-connected low back, the 
veteran's service connection claim is not warranted.  A claim 
for service connection requires medical evidence showing that 
the veteran currently has the claimed disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  The record 
contains no evidence that the veteran has been diagnosed with 
current bilateral leg pathology.   

To the extent that the veteran contends that he has a 
bilateral leg disorder that is etiologically related to his 
service-connected low back disability, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (19920; 
see also 38 C.F.R. § 3.159(a) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons and bases cited above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connected for a bilateral leg 
disorder due to his service-connected status post laminectomy 
and spinal fusion in the lumbar area.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  As such, the appeal is accordingly denied.  


ORDER

Service connection for a bilateral leg disorder is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



